Citation Nr: 1207402	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-18 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC), pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.  His military decorations include the Combat Infantryman Badge and the Purple Heart Medal.  The Veteran died in May 2008.  The appellant is the Veteran's widow.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, in which the RO denied entitlement to service connection for the cause of the Veteran's death and denied entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318.  

In October 2011, the appellant testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.   

In November 2011, subsequent to issuance of the statement of the case (SOC), the appellant submitted additional evidence in support of her claim for service connection for the cause of the Veteran's death.  This evidence was accompanied by a waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  The Veteran, who died over 50 years after his discharge from service, was not rated as totally disabled due to service-connected disabilities for 10 continuous years immediately preceding death.  


CONCLUSION OF LAW

The claim for DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.22, 20.1106 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As will be discussed below, the claim herein decided is being denied as a matter of law.  VCAA notice in regard to this claim is not required because the United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

Factual Background and Analysis

DIC benefits may be awarded to a surviving spouse upon the service-connected death of a veteran.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.5(a) (2011).  If the veteran's death is not determined to be service connected, a   surviving spouse may still be entitled to benefits.  

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected.  A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years after the veteran's separation from active service.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  A "deceased veteran" also includes a former prisoner of war (POW) who died after September 30, 1999 with a service-connected disability rated totally disabling for not less than one year immediately preceding death.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the  provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

By way of history, in Green v. Brown, 10 Vet. App. 111, 118-19 (1997), interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2), the Court found that a surviving spouse can attempt to demonstrate that the veteran would hypothetically have been entitled to a different decision in a service-connected related issue, based on evidence in the claims folder or in VA custody prior to the veteran's death and under the law then applicable, or subsequently made retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such cases, the claimant must set forth the alleged basis for veteran's entitlement to a total disability rating for the period 10 years prior to his death.  See Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time specified in 38 U.S.C.A. § 1318, or would have established such a right but for clear and unmistakable error (CUE) in the adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 (Jan, 21, 2000).  The regulation, as amended, specifically prohibits "hypothetical entitlement" as an additional basis for establishing eligibility.

In Hix v. Gober, 225 F.3d (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, for the purpose of determining whether a survivor is entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated as totally disabled for a continuous period of 8 years prior to his death), the implementing regulation, 38 C.F.R. § 20.1106, does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted an interpretive rule that did no more than interpret the requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier interpretation of the statute.  NOVA I, 260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit found that the statutory language was ambiguous as to whether a "hypothetical claim" was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a)(2), which also has "entitled to receive" language, as interpreted by Hix, was virtually identical to 38 U.S.C.A. § 1318, but that VA interpreted them differently.  Id. at 1379.  Moreover, it found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect to interpreting 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318.  Id.  The Federal Circuit remanded the case for VA to undertake expedited rulemaking to explain the rationale for interpreting the statutes differently or to resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations under 38 U.S.C.A. § 1311(a) on the question of whether a deceased veteran had been totally disabled for 8 years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d. 1373, 1377 (Fed. Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, the Federal Circuit observed that VA had determined that the "entitled to receive" language under 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be interpreted the same way, and that 38 C.F.R. § 3.22 provided the correct interpretation.  It held that VA could properly do so, and that VA had adequately explained its rationale.  Id. at 1378.  The Federal Circuit also held that VA had provided a permissible basis and sufficient explanation for its interpretation of the statutes to bar the filing of new claims posthumously by the veteran's survivor, i.e. claims where no claim had been filed during the veteran's lifetime or the claim had been denied and was not subject to reopening - "hypothetical entitlement" claims.  Id. at 1379-1380.       

The Court has held that "hypothetical entitlement" to DIC benefits  under 38 U.S.C.A. § 1318 is allowed for claims filed prior to January 21, 2000, that is, the date of the VA regulation  prohibiting "hypothetical entitlement."  Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  In Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008), the Federal Circuit held that application of the amended regulations barring use of the hypothetical entitlement theory for DIC claims did not have impermissible retroactive effect.

Based on a thorough review of the evidence, the Board finds that the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  

At the time of his death in May 2008, the Veteran was service-connected for bilateral hearing loss (rated 50 percent disabling), posttraumatic stress disorder (PTSD) (rated 30 percent disabling), residuals of a shell fragment wound of the right thigh, with damage to Muscle Group XIV, and tinnitus (each rated as 10 percent disabling).  In addition, the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective June 7, 2001.  Thus, while the Veteran was considered totally disabled at the time of his death, he was not in receipt of a 100 percent rating for 10 years preceding his death in May 2008; rather, a TDIU had been in effect for just under seven years at the time of his death.  During the Veteran's lifetime, he did not challenge the assigned effective date for the TDIU, which was awarded in August 2003.  

Moreover, the appellant has not claimed entitlement to DIC, under the provisions of 38 U.S.C.A. § 1318, based on the submission of new and material service department records to reopen a previously final VA decision, nor has it been argued that, but for the receipt of VA or military retirement pay, the Veteran would have been entitled at the time of his death to receive compensation for a service-connected disability that was continuously rated totally disabling by schedular or unemployability rating for a period of 10 or more years immediately preceding death, or was continuously rated totally disabling by schedular or unemployability rating from the date of the Veteran's discharge from service.  The Board also notes that the appellant has not raised a claim of CUE in a final rating decision, pursuant to 38 C.F.R. § 3.105(a).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

The Board notes that, during the October 2011 hearing, the appellant asserted that the Veteran filed a claim for benefits in 1996, but that, because it took a while for VA to process his claims, he did not receive a TDIU until 2001.  She further asserted that the Veteran was totally disabled prior to 2001.  

As regards the argument that the Veteran filed a claim for benefits earlier than 2001, the Board has carefully reviewed the claims filed by the Veteran during his lifetime, but finds that no claim for a TDIU was filed prior to June 7, 2001.  In this regard, in January 1996, the Veteran filed a claim for service connection for PTSD and asserted that he had stomach ulcers secondary to his PTSD.  At the same time, he filed a claim for increased ratings for bilateral hearing loss and residuals of a shell fragment wound of the right thigh, with damage to Muscle Group XIV, and a claim for service connection for tinnitus.  He made no mention of being unemployable due to his service-connected disabilities.  In a November 1996 rating decision, the RO granted an increased, 40 percent, rating for the Veteran's bilateral hearing loss, continued a 10 percent rating for his residuals of a shell fragment wound of the right thigh, and granted service connection for PTSD, evaluated as 30 percent disabling effective January 3, 1996.  Although he filed a notice of disagreement (NOD) with the effective date assigned for his increased rating for bilateral hearing loss, the Veteran did not file an NOD regarding any of the ratings assigned in November 1996.  The Board notes that his claim for tinnitus was subsequently granted in a May 1999 rating decision, in which the RO also denied service connection for stomach ulcers.  There is simply no communication from the Veteran, dated at least 10 years prior to his death in May 2008, which may be construed as a claim for a TDIU.  See 38 C.F.R. § 3.155 (an informal claim must identify the benefit sought).  While the Veteran mentioned during an August 1998 VA examination evaluating his residuals of shell fragment wound to the right thigh that he had worked in inventory for steel for 15 to 20 years and stopped in 1992 because he could not do his job anymore, he did not specifically indicate that he was unable to perform his job as a result of service-connected disability.  Even were such to be implied, this statement was made less than 10 years prior to his death in May 2008.  In any event, as indicated above, the Veteran did not file an NOD with the August 2003 rating decision awarding a TDIU effective June 7, 2001, nor has the appellant alleged CUE in that rating decision.  

As regards the appellant's argument that the Veteran was totally disabled prior to 2001, such assertion amounts to a claim of "hypothetical entitlement" and does not provide a basis for the benefits sought under the governing legal authority.  

Finally, the Board has considered that, in May 1993, the Veteran filed a claim for increased ratings for his bilateral hearing loss and shell fragment wound of the right thigh.  The claims were denied in August 1993, because the Veteran failed to submit requested evidence.  In June 1994, the Veteran indicated that he disagreed with the denial, and submitted evidence regarding his claims for increased ratings.  In his statement, he added, "The attached documentation also refers to the following:  degenerative arthritis in lower back & legs & diabetes & varicose veins right leg.  In light of the above, please notify me of next steps to take."  The Board notes that, despite mentioning the presence of arthritis in the back and legs, diabetes, and varicose veins in his medical records, the Veteran did not indicate that he was seeking service connection for these disabilities, and no claim for service connection for these disabilities was adjudicated by the RO.  Regardless, even were the June 1994 statement to be interpreted as a claim for service connection for arthritis in the back and legs, diabetes, and varicose veins, the Board notes that the appellant's claim for accrued benefits was denied in a September 2008 letter from the RO advising her of the August 2008 rating decision.  In the September 2008 letter, the RO indicated that it could not approve her claim for accrued benefits, adding that the claim could not be approved because VA did not owe the Veteran any money.  The appellant did not express disagreement with the denial of accrued benefits.  As such, the veteran was not rated totally disabled for at least the last 10 years of his life.  [Parenthetically, although the Veteran indicated in his June 1994 statement that he was disagreeing with the August 1993 decision, new and material evidence was submitted in June 1994, prior to the expiration of the appeal period.  As such, the August 1993 rating decision did not become final; rather, the RO addressed the Veteran's May 1993 claim for increased ratings for bilateral hearing loss and a shell fragment wound of the right thigh in a March 1995 rating decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not file an NOD with the March 1995 rating decision.]

In this case, the Veteran died in May 2008 and the appellant's claim was filed in the June 2008.  As such, these events occurred after VA's January 2000 amendment of 38 C.F.R. § 3.22-the implementing regulation for 38 U.S.C.A. § 1318-to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for CUE in the adjudication of a claim or claims.  

Thus, there is nothing to change the fact that the Veteran, who died over 50 years after his discharge from service, had no service-connected disability or disabilities rated as totally disabling for at least 10 years prior to his death.  Rather, he was in receipt of a TDIU from June 7, 2001 until his death in May 2008-a total of just under seven years.  The evidence also does not reflect that the Veteran was a POW.  

For all the foregoing reasons, the Board must conclude that the Veteran was not a "deceased veteran" as defined in 38 U.S.C.A. § 1318(b), and that the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318(a).  Therefore, the Board finds that the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to DIC, pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

The Board's review of the claims file reveals that further action on the claim remaining on appeal is warranted.  

Service connection for the cause of death requires evidence that a service-connected disability was a principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312(a) (2011).  A service-connected disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

As noted above, at the time of his death in May 2008, the Veteran was service-connected for bilateral hearing loss (rated 50 percent disabling), PTSD (rated 30 percent disabling), residuals of a shell fragment wound of the right thigh, with damage to Muscle Group XIV, and tinnitus (each rated as 10 percent disabling).  In addition, the Veteran was awarded a TDIU, effective June 7, 2001.  His death certificate indicates that his death was due entirely to natural causes.  However, the death certificate also reflects that the Veteran died while an inpatient at the Brooklyn VA Medical Center (VAMC).  A donor note from that facility, prepared several hours after the Veteran's death, reflects that the Veteran's cause of death was cardiopulmonary arrest.  

The appellant asserts that the Veteran's service-connected PTSD caused or aggravated his heart condition and, thus, caused his death.  During the October 2011 hearing, the Veteran's daughter asserted that the medication the Veteran took for his service-connected PTSD may have caused or aggravated his heart condition.  

In support of her claim for service connection for the cause of the Veteran's death, the appellant submitted two articles regarding the relationship between PTSD and heart disease, indicating that PTSD may cause heart disease.  

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit held that 38 U.S.C.A. § 5103A(a)  does not always require VA to assist the claimant in obtaining a medical opinion for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d)  since this provision is explicitly limited to claims for disability compensation, which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.   But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, 38 U.S.C.A. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination (or, here, obtain an opinion since the Veteran is deceased) when no reasonable possibility exists that such assistance would aid in substantiating the claim).  In light of the evidence of record, the Board finds that a VA medical opinion would be helpful in resolving the claim remaining on appeal.  

In addition to the foregoing, review of the record reflects that there are outstanding VA treatment records which are potentially pertinent to the appeal.  

As noted above, the Veteran's death certificate reflects that he died as an inpatient at the Brooklyn VAMC in May 2008.  The only record of treatment from this facility dated in May 2008 is the donor note discussed above.  

Additionally, in an August 2001 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he received treatment at VA facilities in Brooklyn and Florida.  While treatment records from the Brooklyn VAMC have been associated with the claims file, no records of treatment from a VA facility in Florida are currently of record.  Similarly, during the October 2011 hearing, the appellant testified that the Veteran had received treatment for PTSD at the Brick Community Based Outpatient Clinic (CBOC).  No records of treatment from this VA facility are currently associated with the claims file.  

The Board further notes that, during an August 1998 VA mental disorders examination, the Veteran described his previous hospitalizations and outpatient care as including treatment for cardiac problems at the Brooklyn VAMC in 1996.  While records of treatment from the Brooklyn VAMC, dated from November 1992 to December 1995 and November 1996 to May 2003 include complaints regarding and treatment for coronary artery disease (CAD) and hypertension, and reference cardiac catheterization for CAD in November 1996, no records of treatment from 1996 for cardiac problems are currently associated with the claims file.  

As outstanding treatment records from each of the aforementioned VA facilities are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, a January 2000 record of VA treatment reflects that the Veteran had been hospitalized overnight for an irregular heartbeat.  It is unclear whether such hospitalization occurred at the Brooklyn VAMC or another facility.  On remand, the AMC/RO should attempt to obtain any treatment records regarding such hospitalization.  

Further, in his August 2001 VA Form 21-8940, the Veteran reported that he received or expected to receive worker's compensation benefits.  No records regarding a claim for worker's compensation have been associated with the claims file.  On remand, the AMC/RO should ask the appellant to clarify whether the Veteran, during his lifetime, filed a claim for worker's compensation benefits related to a heart disorder, or any of his service-connected disabilities.  If so, the AMC/RO should request that the appellant submit any necessary release required to obtain a copy of the determination associated with the his claim for worker's compensation benefits, as well as copies of all medical records underlying that determination.  See 38 C.F.R. § 3.159(c).

Finally, the Board notes that the appellant has not been afforded VCAA notice regarding the claim remaining on appeal.  In this regard, the claims file includes a July 2008 VCAA letter regarding the information and evidence necessary to substantiate a claim for service connection for the Veteran's cause of death; however, this letter was addressed to a person other than the appellant, lists the name and claims file number of another Veteran, and was sent to an address which is not the appellant's.  Although, in a September 2011 statement, the Veteran's representative indicated that the appellant was provided VCAA notice in July 2008, there is simply no evidence of record that the appellant was sent a VCAA notice letter at her address.  The Board notes that the July 2008 letter has been removed from the claims file so that it can be associated with the correct claims file.  

On remand, the AMC/RO should ensure that the appellant receives VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of the evidence and information required to substantiate the claim for service connection for the cause of the Veteran's death.  The letter should include (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The AMC/RO should also ensure that the letter meets the requirements of Dingess/Hartman, as appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide the names and addresses of any and all health care providers who provided treatment for the Veteran's heart disorder and/or any of his service-connected disabilities during his lifetime.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for records of treatment from the Brooklyn VAMC dated from December 1995 to November 1996 and since May 2003 (to specifically include the Veteran's terminal treatment records dated in May 2008 and records regarding cardiac catheterization in November 1996), records of treatment from the Brick VA CBOC,  records of treatment from a VA facility in Florida, and records regarding overnight hospitalization for an irregular heartbeat (as referenced during VA treatment in January 2000).

2.  Provide the appellant VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises her of the information and evidence necessary to substantiate the claim for service connection for the cause of the Veteran's death.  The letter should include (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The AMC/RO should also ensure that the letter includes an explanation as to the information or evidence needed to establish a disability rating and effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as appropriate.

3.  Ask the appellant to clarify whether the Veteran, during his lifetime, filed a claim for worker's compensation benefits related to a heart disorder, or any of his service-connected disabilities.  If so, request that the appellant submit any necessary release required to obtain a copy of the determination associated with the his claim for worker's compensation benefits, as well as copies of all medical records underlying that determination.  

4.  After all available records have been associated with the claims file, forward the claims file to a VA physician to obtain a medical opinion regarding the cause of the Veteran's death.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the May 2008 cardiopulmonary arrest from which, according to the VA donor note, the Veteran died, was incurred or aggravated as a result of active service; or, in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss, PTSD, residuals of a shell fragment wound of the right thigh, and/or tinnitus, to include any medications taken to treat these disabilities, caused or contributed substantially or materially to the Veteran's death or caused or aggravated the May 2008 cardiopulmonary arrest.  

In rendering the requested opinion, the physician should consider and address the articles submitted by the appellant in November 2011 in support of her claim.  

The complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


